                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
      Dated: 3/7/2019      MIDDLE DISTRICT OF TENNESSEE

IN RE:                                         )
LISA NICOLE HANEY                              )       CASE NO: 18-01992-RSM-13
1411 LEBANON PIKE APT 0-160                    )       CHAPTER 13
NASHVILLE, TN 37210                            )       JUDGE MASHBURN
SSN/ITIN: XXX-XX-4426                          )
Debtor                                         )

ORDER GRANTING EXPEDITED MOTION AND NOTICE TO SUSPEND PAYMENTS

        Upon consideration of the Expedited Motion and Notice to Suspend Payments, filed
herein on February 25th, 2019 and heard on March 6th, 2019, it is

       ORDERED that the Motion shall be granted and the Chapter 13 plan payments shall be
suspended in the case for a period of three months starting in March 2019, it is further

       ORDERED that the plan payments shall increased to $507.86 biweekly, it is further

       ORDERED that the plan length shall stay the same at 60 months, it is further

       ORDERED the treatment of secured creditors will remain the same, it is further

        ORDERED that the Chapter 13 Trustee shall continue to make any continuing child support
and/or mortgage payments, as such payments shall not be suspended, it is further

      ORDERED that any money held by the Trustee after the child support and/or mortgage
payments have been paid, shall be refunded to the debtor, it is further

      ORDERED that the Debtor’s case shall be placed on probation and will be dismissed if future
payments are missed, it is further

       ORDERED that the Debtor’s shall attend the Trustee’s workshop within 45 days, it is further

        ORDERED that the Debtor’s tax refund shall be intercepted by the Trustee for the remainder of
the plan.


THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
AT THE TOP OF THIS PAGE.

APPROVED FOR ENTRY:


/s/ Ryan Lloyd
RYAN LLOYD, #034323
Clark & Washington, LLC
Attorneys for Debtor(s)
237 French Landing Drive



Case 3:18-bk-01992        Doc 75    Filed 03/07/19 Entered 03/07/19 14:07:10               Desc Main
                                    Document     Page 1 of 2
Nashville, TN 37228
615-251-9782; Fax: 615-251-8919
Email: cwnashville@cw13.com




                                                             This Order has been electronically
                                                             signed. The Judge's signature and
                                                             Court's seal appear at the top of the
                                                             first page.
                                                             United States Bankruptcy Court.

Case 3:18-bk-01992    Doc 75      Filed 03/07/19 Entered 03/07/19 14:07:10          Desc Main
                                  Document     Page 2 of 2
